Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/IB2017/052114, filed on 04/12/2017.
Claims 2, 4-7, 9-10, 12-20, 24, 31-32, 34-39 and 65 are currently pending in this patent application. 
In response to a previous Office action, a Final Rejection Office action (mailed on 12/11/2020), Applicants filed a response, and an amendment on 02/04/2021 as After Final response, amending claims 2, and 24, canceling claims 8, 22 and 23, and adding new claim 65 is acknowledged. 
The Examiner is also acknowledges the filing of an Affidavit/Declaration under 37 CFR 1.132 on 02/19/2021.
Claims 2, 4-7, 9-10, 12-20, 24, 31-32, 34-39 and 65 are present for examination. 
Applicants' arguments filed on 02/04/2021, have been fully considered and are deemed persuasive to overcome all of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.


Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claim 38 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention in the recitation “at least about”, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous rejection of Claims 14-19 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, in the recitation “variant thereof”, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(d) or Pre-AIA  35 USC 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The previous rejection of Claim 22 (depends on claim 2) under 35 USC 112(d) or Pre AIA  35 USC 112(4th) paragraph as being improper dependent form for failing to further limit the subject matter of the claim 2, is withdrawn in view of Applicant’s cancelation of claim 22 and persuasive arguments. 
The previous rejection of Claim 23 (depends on claim 2) under 35 USC 112(d) or Pre AIA  35 USC 112(4th) paragraph as being improper dependent form for failing to further limit the subject matter of claim 2, is withdrawn in view of Applicant’s cancelation of claim 23 and persuasive arguments. 
The previous rejection of Claim 24 (depends on claim 2) under 35 USC 112(d) or Pre AIA  35 USC 112(4th) paragraph as being improper dependent form for failing to further limit the subject matter of the claim24,  is withdrawn in view of Applicant’s amendment of claim 24 and persuasive arguments. 
Withdrawn-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claims 2, 4-10, 12-20, 22, 23, 24, 31-32, 34-36, 38 and 39 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Lee et al. (Linker-bridged gene or domain fusion reverse transcriptase enzyme. US 2014/0322789 A1, publication 10/30/2014, hereinafter, Lee et al. 2014) in view of Lee et al. (Use of single-stranded binding protein in amplifying target nucleic acid. US 2012/0219945 A1, publication 08/30/2012, hereinafter Lee et al. 2012) and Nakanishi et al. (JP2008054599A. Cushioning adsorbent comprising ss25 peptide, ss25' peptide and/or cushion protein, Publication 03/13/2008, see, English machine translated document) is withdrawn in view of Applicant’s amendment of the claims and persuasive arguments, and further in view of unexpected results disclosed by the Applicants as filing an Affidavit/Declaration under 37 CFR 1.132. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nathaniel T. Leachman, applicants’ representative on 02/19/2021. 

Amend the claim(s) as shown below:
2.         (Currently Amended) A non-natural reverse transcriptase comprising a first domain and a second domain wherein: 
(a)        the first domain comprises an enzyme, and 
(b)       the second domain comprises a modified ribonuclease polypeptide;
wherein the first and second domains are not derived from the same organism and wherein the modified ribonuclease polypeptide comprises an amino acid sequence designed to reduce activity of the modified ribonuclease polypeptide when compared to a naturally-occurring version of the modified ribonuclease polypeptide, wherein the modified ribonuclease polypeptide is derived from an organism of the genus Thermus or the genus Thermococcus and comprises an RNase H II polypeptide, 
wherein the non-natural reverse transcriptase produces at least a same amount of cDNA at an elevated reaction temperature of at least 25 °C as is produced by a natural reverse transcriptase under a lower temperature, and wherein the non-natural reverse transcriptase has between 25% and 75% of the ribonuclease activity of a wild type version of the modified ribonuclease polypeptide.
9.    (Currently Amended) The    non-natural    reverse transcriptase of claim 2, wherein the first domain is linked to a .
Allowable Subject Matter
	Claims 2, 4-7, 9-10, 12-20, 24, 31-32, 34-39 and 65 are allowed.


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance:  The applicant has claimed a non-natural reverse transcriptase comprising a first domain and a second domain wherein: (a)    the first domain comprises an enzyme, and (b)    the second domain comprises a modified ribonuclease polypeptide; wherein the first and second domains are not derived from the same organism and wherein the modified ribonuclease polypeptide comprises an amino acid sequence designed to reduce activity of the modified ribonuclease polypeptide when compared to a naturally-occurring version of the modified ribonuclease polypeptide, wherein the modified ribonuclease polypeptide is derived from an organism of the genus Thermus or the genus Thermococcus and comprises an RNase HII polypeptide, wherein the non-natural reverse transcriptase produces at least a same amount of cDNA at an elevated reaction temperature of at least 25 °C as is produced by a natural reverse transcriptase under a lower temperature, and wherein the non-natural reverse transcriptase has between 25% and 75% of the ribonuclease activity of a wild type version of the modified ribonuclease polypeptide. The prior art does not teach a non-natural reverse transcriptase comprising a first domain and a second domain wherein: (a)    the first domain comprises an enzyme, and (b)    the second domain comprises a modified ribonuclease polypeptide; wherein the first and second domains are not derived from the same organism and wherein the modified ribonuclease polypeptide comprises an amino acid sequence designed to reduce activity of the modified ribonuclease polypeptide when compared to a naturally-occurring version of the modified ribonuclease polypeptide, wherein the modified ribonuclease polypeptide is derived from an organism of the genus Thermus or the genus Thermococcus and comprises an RNase HII polypeptide, wherein the non-natural reverse transcriptase produces at least a same amount of cDNA at an elevated reaction temperature of at least 25 °C as is produced by a natural reverse transcriptase under a lower temperature, and wherein the non-natural reverse transcriptase has between 25% and 75% of the ribonuclease activity of a wild type version of the modified ribonuclease polypeptide. The claimed invention is novel and nonobvious over the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Rm. REM 5A49 and Mail Box REM 2C71
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656